      Exhibit O
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 1 of 36 PageID #: 922

                                     St. Charles County
                       Department of Corrections
                                Adult Detention Facility
                                     301 North Second Street
                                      St. Charles, MO 63301




                          INMATE HANDBOOK

                   RULES AND REGULATIONS

              Revision 13 (2 March 2015)                   PUBLISHED: 1 July 1998
                                                                              000911
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 2 of 36 PageID #: 923




                                        -
                                                                000912
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 3 of 36 PageID #: 924
                         St. Charles County
                         Department of Corrections
                         301 N. 2nd Street
                         St. Charles, MO 63301


          TO:                All Inmates, Adult Detention Facility

          FROM:              Larry Crawford, Director of Corrections

          DATE:              October 26, 2009

          SUBJECT:           Inmate Handbook

                    This booklet is issued to you so as to provide a better understanding of the operations
          of the St. Charles County Adult Detention Facility. It also provides a ready reference source
          for your use in determining what you should expect, and what is expected of you, during your
          time with us at the County Jail. Lastly, it will inform you as to how you may access necessary
          and allowable programs and services while in this facility.
                    Our objective is to maintain a clean, safe and secure facility. This is important to
          you, also, as much of this requires your cooperation, particularly in maintaining a clean and
          sanitary environment in which to live. You are expected to assist in this effort by keeping
          yourself and your living area clean at all times. We also expect that you will respect the rights
          of your fellow inmate, and the duties and responsibilities of the officers and staff that are
          charged with your supervision and care.
                    During your confinement in the St. Charles County Adult Detention Facility, you
          will be governed by the same laws that exist in our society. Any violation of federal or state
          law will result in you being prosecuted for that offense. You will also be responsible to
          conduct yourself in accordance with the rules and regulations contained in this booklet, or
          as may be implemented from time to time. Compliance with these rules and regulations is
          mandatory. Violation of these rules and regulations can subject you to disciplinary action,
          and will be dealt with swiftly and decisively. Any violent or noncompliant behavior will also
          be handled with the level of force necessary, so as to maintain the safety and security of the
          facility, the staff, and the inmates. If at any time, you feel as if your personal safety is threat-
          ened, you should inform a Correctional Officer immediately, either in person or in writing.
                    Lastly, it is our sincere hope that when you leave the St. Charles County Adult
          Detention Facility, you will never return.

            Larry Crawford
            Director of Corrections


                                                                                           000913
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 4 of 36 PageID #: 925




                                        -
                                                                000914
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 5 of 36 PageID #: 926
                           TABLE OF CONTENTS

   Section TOPIC .......................................................................................................... PAGE

   I.        Purpose.............................................................................................................. 1
   II.       Intake ................................................................................................................ 1
                 Booking ....................................................................................................... 1
                 Medical Screening ....................................................................................... 1
                 Classification ............................................................................................... 1
                 Piercings ...................................................................................................... 2
                 County Issued Clothing and Property .......................................................... 2
   III.      Inmate Rights ................................................................................................... 3
   IV.       Inmate Privileges .............................................................................................. 4
                 Inmate Account ............................................................................................ 4
                 Commissary ................................................................................................. 5
                 Visitation ..................................................................................................... 5
                 Recreation .................................................................................................... 5
                 Incarcerated Worker Program ...................................................................... 5
                 Alcoholics Anonymous................................................................................ 5
                 Haircuts........................................................................................................ 5
                 Regular Library............................................................................................ 6
                 Notary Public ............................................................................................... 6
   V.        Daily Routines .................................................................................................. 6
                 Personal Hygiene ......................................................................................... 6
                 Clean-Up...................................................................................................... 6
                 Meals ........................................................................................................... 6
                 Counts .......................................................................................................... 7
                 Uniform Wear....................................................................................................... 7
                 Clean-Up After Recreation .......................................................................... 7
                 Television .................................................................................................... 7
                 Quiet Hours.................................................................................................. 7
                 Laundry Service ........................................................................................... 7
   VI.       Indigent Inmates .............................................................................................. 7
   VII.      Medical Care .................................................................................................... 8
                 Staff ............................................................................................................. 8
                 Emergencies................................................................................................. 8
                 Non-Emergency Medical Care .................................................................... 8
                 Medical / Dental Co-Pay ............................................................................. 8
                 Pre-Existing Conditions ............................................................................... 9
                                                                                                                   000915
Case: 4:19-cv-00927-MTS       Doc.
           Self-Inflicted Injuries    #: 95-15 Filed: 04/30/21 Page: 6 of 36 PageID
                                   ................................................................................... 9 #: 927
             Treatment ..................................................................................................... 9
             Mental Health Counselor ............................................................................. 9
  VIII. Telephone Calls ................................................................................................. 9
  IX.    Visitation .......................................................................................................... 10
  X.     Special Visits .................................................................................................... 11
  XI.    Attorney Visits ................................................................................................. 11
  XII. Clergy Visits / Religious Services ................................................................... 12
  XIII. Mail ................................................................................................................... 12
             Your Address ............................................................................................... 12
             Magazine/Newspaper Subscriptions ........................................................... 13
             Greeting Cards ............................................................................................ 13
             Photographs ................................................................................................. 13
             Items Not Authorized .................................................................................. 13
  XIV. Authorized Items That May be Left for Inmates / Detainees ...................... 14
  XV. Recreation ........................................................................................................ 14
  XVI. Inmate Marriage.............................................................................................. 14
  XVII. Prison Rape Elimination Act (PREA)............................................................ 14
  XVI. Rules and Discipline ........................................................................................ 15
             Minor (Level I) Violations .......................................................................... 15
             Major (Level II) Violations ......................................................................... 16
             Serious (Level III) Violations ..................................................................... 16
             Disciplinary Process and Hearings.............................................................. 16
  XVIII. Disciplinary and Administrative Segregation ............................................... 17
  XIX. Rules and Regulations ..................................................................................... 18
  XX. Release From the SCCDOC ........................................................................... 24
  XX. Assessment / Repayment of the Costs of Incarceration ............................... 25

  Appendix A - Definition of Terms Used in This Handbook ..................................... 26
  Appendix B - SCCDOC Provided Indigent Items / Services ................................... 28




                                                                                                                   000916
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 7 of 36 PageID #: 928
   I. PURPOSE:
       The Inmate Handbook - Rules and Regulations is being issued to you during
   the Intake / Booking procedure. This booklet will provide much of the information
   that you will need to get along in the St. Charles County Department of Corrections
   (SCCDOC), regardless of how long your stay will be. This Handbook also contains
   valuable and necessary information about procedures followed in the daily operations
   of SCCDOC. You are expected to read and be knowledgeable regarding its contents,
   and to follow the procedures, rules and regulations explained in the Handbook. Your
   signature on the Intake Form is proof that you have received your copy of this booklet.
   Any questions or comments you may have about the Inmate Handbook should be
   directed to the SCCDOC staff.

   II. INTAKE:
   A. BOOKING:
        All of your personal property will be taken and inventoried for safe keeping at
   the time you are booked into the SCCDOC. You will be issued facility clothing and
   necessary personal hygiene items. SCCDOC medical staff member will ask about
   any illness or injury that you may have and complete a medical assessment. You will
   also be advised of the charges against you and the amount of your bond, if bond has
   been set. Questions will also be asked by medical and Booking in reference to the
   Prison Rape Elimination Act (PREA).
        After the booking procedure is completed, you will be logged onto the SCCDOC’s
   contracted telephone system. Inmates will be required to read some information into
   the phone in order to conclude login procedures for use of the phone system. Inmates
   will not be allowed to go to a housing unit until this process has been completed.
   When this process is completed, inmates will be able to call friends or relatives and
   speak to them for one minute. Friends and relatives can put money onto SCCDOC
   contracted inmates’ phone accounts for additional phone time. If bringing in property
   from another facility, a supervisor will determine what can be in your possession. All
   other property will be put in storage.

   B. MEDICAL SCREENING:
        The Medical Department will ask you about your medical, dental and psychiatric
   history, or any medical problems that may presently exist. Barring any medical
   conditions that require a more immediate response, you will normally be given a
   routine physical exam by the Facility Medical Division within two weeks of your arrival.
   You are required to comply with TB screenings within 14 days of incarceration or
   disciplinary action will be taken.
   C. CLASSIFICATION:
        Newly admitted inmates are interviewed by the Booking Officer and evaluated
                                            1                           000917
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 8 of 36 PageID #: 929
 in terms of their personal and criminal history. The Booking Officer reviews the
 inmate’s current charges, criminal history, record of behavior and adjustment on pre­
 vious incarcerations. Cell assignments are made according to space available in the
 inmate’s classification level.
      The SCCDOC has three basic classification levels: Maximum Security, Medium
 Security and Minimum Security. The Booking Officer issues the inmate handbook and
 answers any questions new inmates may have. You will also receive an identification
 wristband that must be worn at all times until you are released from the facility.
 Without the wristband you may not attend recreation, visitation, and the library or
 receive commissary. Failure to wear the wristband is considered a serious violation
 of the facility rules. Issuance of additional wristbands may result in a fee debited to
 your account.

 D. PIERCINGS:
      You will be asked during the Booking process if you have any body / face / tongue
 / genitalia piercings or apparatus. As these type items may cause health, safety or
 security problems during your incarceration, you will be asked to remove them and
 have them properly stored with your other personal property. If you do not wish to
 remove them, you will be requested to sign a release form absolving St. Charles
 County, the Department of Corrections and all County and law enforcement personnel
 from any liability for any harm that may result from your continued wear of these items
 while at this facility. As detailed in the liability waiver form, any necessary medical
 treatment resulting from any harm or injury that may befall you as a result of the
 continued voluntary wear of these items will be charged totally to you, and SCCDOC
 will aggressively pursue collection of all medical costs related to any such incident.
 Failure or refusal to sign the release form will result in you being administratively
 segregated (23 hours a day lockdown) during your stay, or until such time as the
 items are removed, or you sign the release form.

 E. COUNTY ISSUED CLOTHING AND PROPERTY:
      When you are housed in the SCCDOC you will receive the following clothing and
 property items: 1 - cup, 1 - mattress, 1 – mattress cover, 1 – flat sheet, 1 - blanket,
 2 ­ bath towels, 2 ­ face cloths, 2 ­ orange two piece uniforms, 3 ­ pairs of socks,
 1 ­ pair of shoes, 1 ­ pair of shower shoes, 3 ­ pairs of underwear (and 3 bras for the
 females), 3 - white t-shirts, (Females only) 1 - tooth brush, 1 - tube of toothpaste, 1 –
 comb, and 1 – deodorant. During the cold months, you will also receive a sweatshirt
 from laundry. Items for comfort, cleanliness and personal hygiene is issued to all
 indigent inmates. Additional items are available for purchase through commissary.
 It is your responsibility to make certain that you retain your issued property. If all
 facility issued property is not returned at the time of your release, you will be charged
 for those items missing. You will also be charged for any facility property which you
                                                                           000918
                                               2
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 9 of 36 PageID #: 930
   destroy or damage, therefore it is in your best interest to keep issued items in good
   condition.


   III. INMATE RIGHTS:
   A. You are entitled to be treated humanely, and to be provided with proper food and
        shelter, and adequate medical treatment.
   B. Upon being booked into the SCCDOC, you have the right to a reasonable
        number of phone calls to an attorney of your choice, and a member of your
        family.
   C. You are entitled to consult with any assigned licensed attorney, alone and in
        private, as many times as necessary, and for periods as are reasonable between
        0800­1130, 1230­1430, 1530­1700, and 1830­2200 hours daily.
   D. You are entitled to consult with a bona fide member of the clergy that is
        approved by the Programs Coordinator. This visit will be scheduled by the
        Programs Coordinator, at a time that is convenient for the facility.
   E. You have a right to make requests and complaints to the SCCDOCAdministration
        by means of the Inmate Concern/Request Form (available from your Corrections
        Officer on duty) at any time. The two-part Inmate Concern/Request Form will
        not be separated by the inmate. Once filled out, it will be given, in its entirety,
        to a Case Worker. The Inmate Concern/Request Form will be forwarded by
        the Case Worker to the Operations Lieutenant, and the specific concern will be
        addressed by the appropriate staff member, as determined by the Operations
        Lieutenant.
   F. You are entitled to request a Disciplinary Hearing upon being charged with a
        violation of the SCCDOC rules and regulations that may result in a loss of privi­
        leges or placement in Disciplinary Segregation as discipline. This does not
        include segregation for “cool down” purposes following an altercation. Also, see
        Disciplinary / Administrative Segregation.
   G. You have a right to mail sealed communications (privileged correspondence)
        to attorneys, courts or public officials. This correspondence must be sealed and
        clearly marked “legal correspondence” prior to submission for mailing, and will not
        be opened by the Correction staff. NOTE: Just because something is marked
        “legal correspondence” does not mean it will not be opened and examined. It
        must also be addressed to one of the entities (attorney, etc.) that are recognized
        under this right.
   H. You may have a need to visit the Legal Library. If you do not have any attorney,
        and /or are representing yourself in a criminal matter, appeal of your case, or other
        legal matter, you can request to visit the Legal Library by submitting an Inmate
                                                                          000919
                                             3
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 10 of 36 PageID #: 931
      Concern/Request Form, available from your on-duty Corrections Officer. Upon
      receipt of your request, the Legal Library Officer will get you to the Legal Library
      as soon as possible. Fees will be debited or credited to your account for any
      legal information that you copy. Due to the number of inmates requiring service,
      expect that each Legal Library visit will be limited to one hour in duration. If
      you need more time than that, please submit another Inmate Concern/Request
      Form to request subsequent visits.

  IV. INMATE PRIVILEGES
  A. INMATE ACCOUNT:
      1. An account will be established for each inmate at the time they are booked
         into the SCCDOC.
      2. All money that the individual has in his/her possession when booked will be
         placed in the individual’s account. The individual’s signature on the Intake
         Property Sheet will serve as the receipt for this money, so the amount entered
         should be checked carefully. At no time will cash be kept by the inmate, nor
         will cash be placed in the inmate’s personal property storage. Unless money
         is confiscated by the arresting agency, All money will be deposited.
      3. Funds for your account may be left by friends or relatives only by going to the
         website www.jailatm.com and placing money on your account or using the
         kiosk on the first floor to make a deposit onto the inmates account with cash
         or credit card. Inmates are not allowed to transfer funds from their account
         to any other inmate account, without the specific permission of the SCCDOC
         Administration, nor are they allowed to deposit funds to any inmate account
         other than their own.
      4. Funds that you wish to have available for commissary purchases must be
         on your account no later than 10:30 p.m. on Sunday night to be available for
         commissary ordering.
      5. Funds from your account may be released to outside individuals, but only
         with your permission, and the approval of the SCCDOC Administration. If you
         wish to release funds to someone outside, you must complete a Property
         Release Form. The individual will receive a debit card in the dollar amount
         you requested, if those funds are available. We will not mail the card; the
         individual must come up to the jail to receive it in person, and must have a
         picture identification to verify their identity. You will receive a receipt to indicate
         when this transaction was completed.
      6. The funds in the individual’s Inmate Account can and will be used to make
         commissary purchases, phone time, pay for haircuts, pay for any co­pays/
         fees that are owed the facility, and if there is any balance remaining when
         the individual is released, a debit card will be issued. Co­pays / fees owed to
         the facility will be deducted automatically, and before any other withdrawal,
                                                                                000920
                                                 4
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 11 of 36 PageID #: 932
            release or payment is made for other purposes, to include bond or bail.
   B. COMMISSARY:
        1. The SCCDOC maintains a contract with an outside vendor to provide certain
   authorized snack, hygiene and personal items to inmates. These items may be
   ordered once a week providing you have necessary funds in your personal account,
   and are not on disciplinary segregation that would curtail this privilege. Delivery of
   ordered items will be made in the same week that the items are ordered.
        2. There are limitations placed on the amount of items that may be ordered, or
   that may be on­hand in your cell. Based on your status (disciplinary or medical), you
   may be specifically restricted from ordering some items, or from ordering at all.
        3. Inmates are allowed to order commissary items only for their own use. You
   may not order items for others, nor are you allowed to give / transfer items you
   have purchased from commissary to other inmates. Any commissary items in your
   possession during a search / shakedown that were not purchased by you will be
   confiscated and destroyed. The SCCDOC will not replace or reimburse inmates for
   items lost or destroyed that were not purchased by you. SCCDOC does not control
   commissary pricing.

    C.   VISITATION:
         You are entitled to one 1-hour non-contact visit every other week, provided
    that you are eligible for visitations at that time. You may have your visitation privileges
    revoked if you have had disciplinary problems.

    D. RECREATION:
        Once a day for one hour. This recreation may be indoor or outdoor at the discretion
    of SCCDOC staff. You may have your recreation privileges revoked if you have had
    disciplinary problems. Any time out of your cell is considered recreation time.

    E. INCARCERATED WORK PROGRAM (IWP):
        Inmates who are incarcerated at the SCCDOC on non­violent charges, have no
    pending charges in other jurisdictions, no physical or health problems, and no his­
    tory of violence, may apply to the IWP. Once selected and approved for the IWP, the
    inmate will be housed in minimum custody housing, and will be assigned to daily work
    details that may include laundry, kitchen services, or facility clean­up.

    F. ALCOHOLICS ANONYMOUS MEETINGS:
       AA meetings are held twice a month at the SCCDOC and are available for
    inmates being held in minimum custody. Interested inmates should submit an Inmate
    Concern/Request Form , available from your Corrections Officer on duty.

    G. HAIRCUTS:
                                                                            000921
                                               5
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 12 of 36 PageID #: 933
      Haircuts will be given by a professional barber, as requested, providing you have
  adequate funds in your inmate account. Indigent inmates may request a haircut (not
  to exceed one every 30 days), and their account will be charged (a negative balance),
  even though the individual has no money on account.

  H. REGULAR LIBRARY:
       Inmates are authorized to have a maximum of five (5) books and / or magazines
  in their cell. A Bible, or other religious book equivalent, will not count against the five
  books.

  I.   NOTARY PUBLIC:
      The SCCDOC has a Notary Public available 0900 to 1700 hours, Monday to
  Friday to notarize any documents necessary. There may be a nominal charge for this
  service (as set by County ordinance) per each document that is notarized, but the
  service will still be provided even if you are indigent. Inmates needing notary service
  should submit an Inmate Concern/Request Form available from your Corrections
  Officer on duty.

  J. Privileges may be suspended or revoked for violation of facility rules at the
  discretion of the SCCDOC Administration.

  V. DAILY ROUTINES
  A. Personal Hygiene:
       Inmates are expected to maintain good personal hygiene. This includes keeping
  your body and hair clean, and fingernails and toenails properly trimmed. Fingernails
  and toenails may not extend more than 1/8 inch beyond the tip of the finger / toe, and
  will be shaped to conform with the shape of the end of the finger / toe.

  B. Clean-Up:
      Inmates are expected to participate in daily clean­up and the special sanitation
  program. All trash must be placed in the proper containers in the day room. All bio­
  hazard containers and bags will be picked up each night by a designated Corrections
  Officer on the Evening Shift. Inmates are not to handle bio-hazard bags or containers
  at any time. Your cell is required to be clear of trash or excessive materials, (i.e.
  books, magazines, etc.). Failure to participate in clean­up will result in rackdown time
  on the unit or being housed in the deseg. unit.

  C. Meals:
       Three daily meals will be served in the dayroom, except for those inmates who
  have lost their privileges and have been placed on lockdown. They will be fed in their
  cells. Meals will normally be served at the following times: Breakfast: 0730-0900
                                                                       000922
                                             6
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 13 of 36 PageID #: 934
   hours; Lunch: 1130-1230 hours; Dinner: 1700-1800 hours. The housing unit workers
   will clean­up the dayroom area after each meal.

    D. Counts:
         Inmates are required to comply with all requirements during daily counts of
    prisoners, to include standing for identification and showing the Corrections Officers
    the inmate wristband, when required.

    E. Uniform Wear:
       The wear of the SCCDOC issued inmate uniform is required as follows:
       1. While in the dayroom area: Requires orange trousers, orange shirt, and
           tennis shoes. Shower shoes will only be worn while in the shower area, or
           while going to and from the shower.
       2. Recreation (outdoor or gym).
       3. Visitation, Attorney Visit, Medical, Library: Requires wear of orange uniform
           shirt, orange uniform trousers, socks, tennis shoes (not shower shoes), and
           proper undergarments, worn on the body appropriately.

    F. Clean-Up After Recreation:
         At the end of each recreation (outdoor and indoor) period, inmates will be expected
    to clean up the area.

    G. Television:
         The television in the day rooms is a privilege. The volume and channel selection
    will be made at the discretion of the Corrections staff. Televisions will be off from 2230
    hours at night until 0700 hours in the morning, and during all “quiet hours”. Televisions
    may be turned off for periods of time for failing to comply with directives from staff.

    H. Quiet Hours:
         Quiet hours will be observed throughout the facility from 2230 hours (10:30 p.m.)
    until first call at 0700 hours (7:00 a.m.). The SCCDOC will also observe quiet hours
    on Sundays from 1300 - 1400 hours (1:00 to 2:00 p.m.).

    I.   Laundry Service / Exchange:
         Laundry service will be provided throughout the week according to a set schedule.
    Sundays/Wednesdays empty laundry bags will be handed out. The inmate will fill the
    bag with dirty clothing (white and orange clothing only) and have it piled near the slider
    before rack down at 2230 hours (1030 p.m.). On Mondays and Thursdays the bags
    will be picked up for laundering and returned to inmate on the same day. Sheets
    will be exchanged weekly and blanket/mattress covers will be exchanged every two
    weeks. If you have any clothing or linen shortages, or need items replaced, due to fair
    wear and tear, submit a Request for Services Form to the Laundry Officer. There is
    no laundry service on weekends.                                         000923
                                              7
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 14 of 36 PageID #: 935
  VI. INDIGENT INMATES: Indigent inmates are those who do not have any money at
  the time of booking, and have maintained a balance of $1.00 or less in their inmate
  account for seven (7) days or more. Also, an inmate or whose inmate account goes
  to and remains at or below $1.00 for a period of seven (7) days or more, at any
  time during their incarceration at SCCDOC, will also be considered indigent. If, at
  any time, the balance in the inmate’s account exceeds $1.00, the seven (7) day
  requirement must again be met before you will be considered indigent, and eligible
  for indigent supplies. Inmates who do meet the indigent criteria are eligible to receive
  indigent supplies provided by the facility. These items include writing materials,
  envelopes with postage (called a franked envelope) to mail letters (three per week).
  Indigent inmate should use these facility provided franked envelopes to fulfill any
  legal correspondence that they need to conduct with the courts or their attorney.
  Any franked envelopes remaining after legal correspondence is fulfilled may be used
  for personal correspondence. You will not receive additional envelopes until such
  time as the mail log shows the previous envelopes have been used. All necessary
  hygiene items will be supplied. Inmates will still be billed for any expenses incurred
  (such as haircuts, postage etc.) and that amount will be deducted from their account
  if and when monies are received on account.

  VII. MEDICAL CARE
  A. Staff:
       The medical staff includes a physician, a dentist, several nurses, a psychiatrist
  and Mental Health counselors.

  B. Emergencies:
       If you have an emergency medical problem, or observe another inmate in medical
  distress, contact the officer on duty immediately.

  C. Non-Emergency Medical Care:
      For non-emergency care please notify staff of the problem and fill out a Medical
  Request Form (available from your Corrections Officer on duty) to see the nurse or
  doctor. Persons requesting to see the doctor will be prioritized by the nurse. Work
  Release inmates should refer to their Work Release Handbook for information on
  seeking non­emergency medical care.

  D. Medical / Dental Co-Pay:
      Like many correctional institutions, the SCCDOC charges a nominal handling fee
  (co­pay) for medical and dental services rendered, and for prescriptions received by
  inmates. The co­pay is automatically deducted from the Inmate account after your
  medical / dental appointment, and / or when the medications are ordered. Medications
                                                                        000924
                                              8
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 15 of 36 PageID #: 936
   are the property of the SCCDOC, and refunds are not given for unused medications.
   No medications or written prescriptions will be issued to an individual being released
   from this facility. NOTE: Necessary medical services will not be withheld even if the
   individual has no money on their account to pay the co-pay costs.

    E. Pre-Existing Conditions:
         Individuals who are booked into the SCCDOC with pre­existing medical conditions
    / injuries will be treated appropriately to maintain a reasonable level of health during
    their incarceration. Any additional medical expenses beyond that level will be the
    responsibility of the inmate and monies may be deducted to pay those expenses.
    Additionally, in accordance with Missouri Law (RSMo 221.120) St. Charles County
    may consider legal action to recoup medical expenses. There are no elective
    procedures performed.

    F. Self-Inflicted Injury:
        Medical expenses incurred for injuries that an inmate inflicts upon him/herself will
    be the responsibility of the inmate. The SCCDOC will take every legal action to collect
    these costs from the individual.

    G. Treatment:
          While you are incarcerated in the SCCDOC, the SCCDOC physician becomes
    your primary doctor. Your cooperation in following the instructions of the medical
    staff to insure proper treatment of any illness or injury you may have is imperative to
    maintain your good health. Taking prescribed medications, daily showering, brushing
    of your teeth and general hygiene care are expected.

    H. Inmates receiving medications during medication call are required to take the
    medicine in the presence of the officer assigned to medical/medical staff personnel,
    following their specific directions.

    I.   Mental Health Counselor:
         At any time during your stay, if you feel you need to see the Mental Health
    counselor, to deal with any mental or emotional issues, please make that known to a
    staff member, immediately. We can get you help, but we need to know that the help
    is needed, first. If you are considering hurting yourself, in any way, let us know
    and we will get you the help you need.

    VIII. TELEPHONE CALLS
    A. Telephones are located in each cellblock allowing unlimited calls.
    B. Telephone calls will be limited to fifteen minutes.
    C. SCCDOC personnel will not take telephonic messages for inmates. Under
                                                                       000925
                                             9
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 16 of 36 PageID #: 937
  emergency circumstances, a visitor / caller can ask to talk to the Shift Supervisor on
  duty to get a message to an inmate.

  IX. VISITATION:
       The purpose of visitation is to maintain contact with family and friends, and
  to provide for associations which will be beneficial to the inmate. Visitation is a
  privilege and may be revoked at any time due to disciplinary problems and/or facility
  requirements.

  A. Inmate are entitled to one 1-hour non-contact visitation every other week,
  provided that he/she has not lost his/her visitation privilege for disciplinary or security
  reasons. Visitation is scheduled by housing units (see posted schedule).

  B. Inmates schedule their own visits in this facility. You should inform your visitors
  (either by phone or in writing) as to when your authorized visitation period will be.
  Once your visitor has been properly notified, you must fill out the Inmate Visitation
  Request Form (available from your on-duty Corrections Officer) to schedule your
  visit with the facility staff. This form is required to be signed whether or not you intend
  to have visitors. This form is normally collected the day of the visitation.

  C. Inmates may not receive visits from any individual who has been incarcerated in
  the SCCDOC within one (1) year without the specific written permission of either the
  Director of Corrections, the Assistant Director, Operations / Security, or Operations
  Lieutenant due to being:
      1. The immediate family of the inmate
      2. Incarcerated for traffic violations
      3. Incarcerated on twenty (20) or twenty­four (24) hour hold
      4. Arrested and briefly incarcerated on suspect charges (Released Pending
          Application of Warrant/RAPW)
      5. A special circumstance

  D. All visitors are required to be present in the SCCDOC lobby, and report to the
  Corrections Officer on duty at least fifteen (15) minutes prior to the scheduled
  visitation time. It is your responsibility to notify your visitors of this requirement.
  Visitation can be denied if your visitor is not on time and checked in.

  E. All visitors are required to present a photo identification card for admittance to
  visitation (except for accompanied children under age 16)

  F. Individuals 16 years of age, or younger, must be accompanied by an adult (at
  least 21 years of age). Individuals 16 years old, or younger, not accompanied by an
                                                                         000926
                                             10
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 17 of 36 PageID #: 938
    adult, will be denied visitation, without exception.

    G. Inmate may have up to four (4) visitors per visitation period, but only two (2) are
    allowed in the visitation booth at any one time. An exception may be made to the “two
    rule” for a visitor who is accompanied by small children accompanying a single adult,
    at the discretion of the on duty Shift Supervisor. Even in this instance, the maximum
    number of visitors in the booth at one time would be limited to three. There will be no
    exception to the maximum of four visitors.

    H. Appropriate attire is required by both the inmate and visitor. Visitation may
    be denied if the visitor is dressed inappropriately as judged by the on duty Shift
    Supervisor on duty.

    I. Behavior problems and trouble­makers will not be tolerated. If such problems
    occur the inmate will be returned to his/her housing unit, and the visitor will be escorted
    from the facility.

    J. Children must be properly supervised at all times. Unattended or disruptive
    children will be escorted with the accompanying adult out of the building.

    K. Visitors are expected to conduct themselves in an orderly manner at all
    times. Visitors who appear to be under the influence of alcohol or a control
    substance, create a disturbance or use obscene language or gestures will not
    be allowed to visit and will be placed on the NO-ADMIT LIST indefinitely. Only
    the Director, Asst. Director of Operations/Security, or Operations Lieutenant
    can reinstate a suspended visitor.

    L. Funds to be placed on the inmate’s account, and authorized property may be left
    by visitors at visitation time. All deposits to the inmate’s account must be made by
    going to the website www.jailatm.com and placing money on the account or using
    the kiosk on the first floor to make a deposit onto the inmate’s account with cash
    or credit card. Funds intended to be available for commissary purchases must be
    deposited by 1030 p.m. on Sunday night to be available for commissary ordering.

    X. SPECIAL VISITS: Special visits (at times other than the normally scheduled visits
    for that individual) may be granted under extremely unusual circumstances. Any
    request for a special visit must be approved by the Operations Lieutenant/designee.
    Just because the normally scheduled visit times may not be convenient does not
    qualify for a special visit.

    XI. ATTORNEY VISITS: Inmates may normally receive visits from their attorney,
                                                                000927
                                    11
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 18 of 36 PageID #: 939
  without prior notification or approval, during the hours of 0800 to 1130, 1230 to 1430,
  1530 to 1630, and 1730 to 2200, daily. Other scheduled facility activities will normally
  preclude attorney visits at other times. The use of cell phones during an attorney visit
  is forbidden.

  XII. CLERGY VISITS / RELIGIOUS SERVICES:
  A. Inmate are authorized visits with bona fide members of the clergy. Inmates
  desiring such a visit may submit a Request for Services Form requesting the visit
  and stating the name, address, phone number and church of the clergy member. The
  Programs Coordinator will schedule the visit at a time that is convenient and mutually
  agreeable for the clergy member and the SCCDOC. The inmate will then be notified
  as to when the visit will occur.

  B. Inmates are also encouraged to participate in the weekly religious services
  that are provided within the facility on Sunday afternoons, 1300 - 1400 hours (1:00
  - 2:00p.m.). This is also “quiet hours” for the entire facility. Those not wishing to
  participate in religious services will remain quietly in their cells and participate in
  whatever other private activities they desire, without creating any disturbance. There
  are also special services presented on some religious holidays.

  XIII. MAIL:
       Mail service is normally available every weekday. Mail may or may not be available
  on Saturdays, depending on other facility activities and personnel availability.

  A. All inmate correspondence is considered “property” until it is placed in a U.S.
  Postal Service mail receptacle, and after it is delivered to the facility by the U.S.
  Postal Service. As such, all incoming and outgoing correspondence is subject to
  being searched for contraband, except as may be otherwise noted.

  B. Your address: While you are at this facility your address will be:
        Your Name
        SCCDOC, Unit/Cell #
        301 N. 2nd Street
        St. Charles, MO 63301

  C. Inmates are authorized to correspond with anyone they wish, unless they have
  been placed on a “restricted mail list” for violating mail policies, or by order of the
  courts. Inmates being held at this facility are not authorized to correspond with other
  inmates held in this facility. All correspondence going to other correctional institutions,
  will be left unsealed, as it will be searched before being placed into the U.S. Mail
  service. All incoming and outgoing mail must have a proper address and return
                                                                            000928
                                                12
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 19 of 36 PageID #: 940
    address. Mail not properly addressed will either be returned to sender, or returned to
    the post office as “undeliverable”.



    D. Magazine/Newspaper Subscriptions:
        1. Inmates are only authorized to receive magazines and/or newspapers
           directly from the publisher, and may not assume any debt in receiving such
           subscription. Family members and friends may subscribe to a magazine
           and/or a newspaper and have it sent to the inmate. Magazines and/or
           newspapers sent by an individual from a bookstore, or source other than
           the publisher, will be placed in the inmate’s property storage, and he/she will
           receive the magazine and/or newspaper with their other property when they
           depart this facility. Inmates may have no more than five (5) newspapers in
           their possession. Extras will be discarded.

         2. Sexually explicit materials (those that display / depict any sexual penetration
            or any bodily excretory/ejaculatory function, or display / depict / describe
            sodomy, sadomasochism, bondage, bestiality, incest, sex with minors, or
            any other sex acts which are a violation of county ordinance, or state or
            federal law), and any materials that promote or condone violence, disorder,
            discrimination, racial unrest, or the violation of any county ordinance, or state
            or federal law, are not allowed, regardless of how they are received. See
            Cox v. Embly, 784 F.Supp. 685 (E.D. Mo. 1992) and Murphy v. Missouri Dept
            of Corrections, 814 F.2d 1252 (8th Cir. 1987)

    E. Greeting Cards:
        Inmates may receive greeting cards, but they may not be any larger than 8 inches
    by ten (10) inches in size, and may not contain any type mechanical or musical
    device. If possible, such device will be removed and the card will then be allowed.
    The SCCDOC staff will not be responsible for damage done to the card during such
    effort. If the device cannot be removed, the card will be confiscated and returned to
    the sender.

    F.  Photographs:
        Inmates may receive and keep photographs, not to exceed 10 photographs total,
    and which will not exceed 5 inches by 7 inches in size. No Polaroid type pictures are
    allowed, and will be returned to sender.

    G. Items that are not authorized to be received by mail: Inmates are not allowed to
    receive tobacco products, currency, envelopes, postage stamps, stationery, stickers,
                                                                      000929
                                           13
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 20 of 36 PageID #: 941
  writing utensils, books, any type of map, Polaroid­type pictures, any hard plastic
  items (rulers, book marks, etc.), or any type of items considered to be contraband, or
  any food, candy or liquid items. If mail is received with contraband it will be returned
  to the sender.

  H. Any mail for an inmate that is returned to this facility marked “Return to Sender”
  will automatically be opened and inspected for contraband.

  XIV. AUTHORIZED ITEMS THAT MAY BE LEFT FOR INMATES:
      The following items may be left for an inmate by family and / or friends:

  A. Clothes ­ One change of clothes for release, court (trial only) appearance or
  transfer from the facility. The clothes must be exchanged with clothes already in
  prop¬erty.

  B. Bible, or equivalent religious material for that person’s faith (with approval of
  facility administration). The facility also has Bibles and other religious materials
  available for your use in the library.

  C. Donated books for the inmate library. Books left for a specific inmate will be
  placed in their personal property storage. They will not be given to the individual.
  Books are accepted for general use only, not for individuals.

  D. All other items must have prior approval of the SCCDOC Administration.

  E. SCCDOC personnel will not take telephonic or written messages for inmates.
  Under emergency circumstances, a visitor / caller can ask to talk to the on duty Shift
  Supervisor on duty to get a message to an inmate.

  XV. RECREATION:
      Recreation will normally be available on a daily basis. The time authorized outside
  your cell during the day is considered your recreation time, and you may involve
  yourself in any number of activities available in your housing unit (watch TV, play
  cards or board games, read, converse with others, etc.). Recreation can also include
  outdoor recreation in one of the authorized recreation yards (when weather permits),
  or recreation in the gymnasium, at the discretion of the facility staff. Recreation is
  normally available to all inmates who are not currently under some sort of disciplinary
  segregation or medical prohibition or restriction.

  A. Inmate Rules and Regulations Regarding Recreation:
     1. Inmates on a lockdown status are eligible only for required recreation.
                                                                      000930
                                        14
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 21 of 36 PageID #: 942
        2. Any inmate deemed physically unfit or prohibited from physical activities for
            medical reasons by the detention facility physician, other medical doctor, or
            SCCDOC medical staff member, will be ineligible for physical recreational
            activities.
        3. All scheduled recreational activities are subject to suspension or cancellation
            based on facility needs and requirements.
        4. Inmates will not be eligible for outdoor recreation if facility rules and regulations
            are not adhered to.
        5. Inmates are prohibited from:
            a. Fighting, wrestling or rough play.
            b. Wagering or gambling.
            c. Hanging from basketball nets, rim or structure.
            d. Throwing any object or substance, other than for its permitted use, during
                 the recreational activity.
            e. Intentionally damaging property of the SCCDOC or others.
            f. Climbing on the back or shoulders of another person.
        6. Inmates may not bring mattresses, sheets, blankets, or any other items not
            specifically allowed / designated by the SCCDOC Administration, either into
            the dayroom, or to any recreation outside their housing unit. Inmates will not
            bring any writing utensils or any food / candy items with them to the gym.
        7. All inmate must wear the bottoms to their issued uniform. Male inmates
            may remove their tops in hot weather. Female inmates are not allowed to
            remove their uniform top while on recreation, but may roll the hem of the
            shirt (only to a point just under where lower band of where the bra begins).
            The sleeves may also be rolled. All inmates are required to wear appropriate
            undergarments during recreation (men ­ underwear; females underwear and
            bra). Tennis shoes must be worn; bare feet or shower shoes are not allowed
            for recreation. (NOTE: This applies to outdoor recreation and recreation in
            the gymnasium only. All inmates must follow the rules pertaining to the wear
            of the full uniform upon their return to the housing unit.
        8. Inmates are responsible for keeping the recreation area clean and all trash
            should be disposed of properly. (NOTE: Any inmate who violates the rules
            and regulations is subject to a write up and possible loss of privileges. Any
            violations of the law [property damages, assaults etc.] will result in criminal
            prosecution.)
        9. Outdoor recreation will be suspended any time the outside temperature
            reaches 90 degrees or above, or when the temperature reaches or falls below
            45 degrees, as determined by the local temperature (not the temperature at
            the airport, or on the radio).
        10. Inmates are not to be left alone in the housing unit during recreation outside
            or in the gymnasium.
                                                                               000931
                                              15
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 22 of 36 PageID #: 943
  XVI. INMATE MARRIAGES:
      MO Revised Statues RSMo. 451.040 clearly state the incarcerated have the
  right to obtain a marriage license without being present at the Recorder of Deeds
  Office. Any inmate wishing to be married at SCCDOC can fill out an Inmate Concern/
  Request form. Your Case Manager will explain the criteria and procedures that must
  be met.

  XVII. PRISON RAPE ELIMINATION ACT (PREA) (2003):
        SCCDOC has established a policy in compliance to the Federal Law signed by
  the President in 2012 to assist in preventing, managing and providing services to
  inmates that have been victimized by sexual abuse. SCCDOC maintains a “ZERO
  TOLERANCE”, therefore, there is no such claim of consensual sex. SCCDOC
  prohibits any form of sexual contact between staff and inmates and inmate(s) to
  inmate(s). If you have been victimized, report it to any staff member, utilize the Inmate
  Concern/Request Form process or contact Human Services in St. Charles County.
  SCCDOC will make all attempts to protect you against retaliation but must also make
  it clear that if your accusations are found to be false, discipline will be issued.

  XVIII. RULES AND DISCIPLINE:
      An orderly detention facility is necessary for the harmonious schedule of events
  taking place within the facility. The disruption of this established order by an inmate
  who endangers the safety or welfare of another person will be subject to disciplinary
  action.

  A. MINOR VIOLATIONS: Minor violations are those which may result in a loss of
  privileges and do not require a disciplinary hearing. Any inmate who feels he/she
  has been unjustly accused or punished should address this complaint by means of
  an Inmate Concern/Request Form to the facility administration. Any staff member,
  with just cause, can lockdown an inmate for up to one (1) day. Sanctions for minor
  violations may include: Verbal warning; Lockdown for the remainder of the shift or
  next shift with the supervisor’s approval.

  B. MAJOR VIOLATIONS: Those acts which are more serious than a minor
  violation, but do not constitute a violation of statutory law, nor do they present an
  immediate threat to the security of the SCCDOC, its staff, inmates, visitors, or the
  inmate committing the violation but are not considered to be Serious Violations.

  C. SERIOUS VIOLATIONS: Those acts which constitute a violation of statutory law
  and/or present an immediate threat to the security of the SCCDOC, its staff, inmates,
  visitors, or the inmate committing the violation. Serious violations may result in the
  loss of all privileges, and segregation (lockdown) for a number of days, as determined
                                                                           000932
                                               16
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 23 of 36 PageID #: 944
    by a Disciplinary Hearing Officer.

    D. DISCIPLINARY HEARINGS:
       1. Disciplinary Hearings shall be scheduled as soon as practical but within
          seventy­two (72) hours, (excluding weekends and holidays) after the alleged
          violation. The Disciplinary Hearing Officer (DHO) will notify the inmate twenty-
          four (24) hours prior to the hearing unless the inmate has signed the Waiver
          of Twenty­Four Hour Notice.
       2. This inmate shall receive a notice of Disciplinary hearing date and time at
          least twenty­four (24) hours before a hearing is scheduled.
       3. The inmate has the right to be present, during the Disciplinary Hearing, make
          statements, present documentary evidence and request witnesses for his/
          her defense. The inmate’s presence, evidence and calling of witnesses will
          be limited only to maintain the safety of the staff and inmates and the security
          of the facility.
       4. An inmate may waive the right to be present during his/her Disciplinary
          Hearing, through written request or if his/her present behavior and/or conduct
          could jeopardize the safety and security of the facility.
       5. If an inmate is not present during any part of the hearing, he/she is not allowed
          to call witnesses, make a statement or show documentary evidence.
       6. Inmates shall be notified of their right to appeal the decision of the Disciplinary
          Hearing. An Appeal form is available for this purpose. All appeals must be
          submitted to the Operations Lieutenant within three (3) days following the
          decision.


    XIX: DISCIPLINARY, ADMINISTRATIVE, SEGREGATION:
         Inmates may be placed in segregation as part of disciplinary process for
    misbehavior, or for their own safety or the safety of others (administrative), by the
    facility administration.

    A. DISCIPLINARY: Individual will be isolated in the ADSEG/DISEG unit twenty­
    three (23) hours per day, with one hour allowed out for personal hygiene, exercise,
    and phone calls. As a result of the disciplinary action, the inmate is also subject to
    other Loss of Privileges (LOP), which may include:
        1. Loss of Commissary
        2. Loss of Library
        3. Loss of Recreation (indoor (gym) and / or outdoor)
        4. Loss of Visitation
        5. Loss of participation in programs
    Additionally, those on disciplinary segregation will consume their meals in their
                                                                         000933
                                            17
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 24 of 36 PageID #: 945
  assigned cell. Disciplinary segregation may be up to two days (without a due process
  hearing for minor violations), or for as long as determined by a due­process disciplinary
  review proceeding, and as approved by Administration.

  B. ADMINISTRATIVE: Inmates on Administrative Segregation will also be confined
  to their assigned cells but will be allowed in the dayroom as a group in 2 hour
  segments for recreations, hygiene and phone calls at least twice per day based
  on classification and behavior. Time out of the cell may be limited based on facility
  situations. Administrative segregation will not normally involve any other Loss of
  Privilege. Administrative segregation will normally be for an indeterminate period,
  and weekly reviews by the facility administration (or medical, as appropriate) will be
  done to determine if the administrative segregation is still necessary. Meals may
  be designated to be consumed either in the inmate’s cell or in the unit dayroom
  (depending on the assigned unit and the reason for the segregation), at the discretion
  of the Supervisor.

  XX: RULES AND REGULATIONS:

                               Minor (Level I) Violations

  Minor violations are those acts which do not constitute a violation of statutory law,
  nor do they present an immediate threat to the security of the SCCDOC, its staff,
  inmates, visitors, or the inmate committing the violation. Minor violations may result
  in a loss of privileges and do not require a disciplinary hearing. Sanctions for minor
  rule violations may include, a verbal warning; lockdown for the remainder of the shift
  or the remainder of the day. Such violations will include, but are not limited to:

      101.   Failure to comply with the orders of a Correctional Officer or SCCDOC staff
             member.
      102.   Arguing with a Correctional Officer or SCCDOC staff member.
      103.   Indecent exposure:
             a. Failure to wear appropriate clothing items, and in the appropriate
                 manner, while sleeping.
             b. Appearing unclothed/uncovered in the dayroom area or in your cell, or
                 otherwise purposefully exposing yourself to staff and/or other inmates.
      104.   Failure to maintain personal hygiene on a daily basis.
      105.   Unnecessary noise such as loud talking, arguing, shouting, whistling,
             rattling or pounding on the doors, walls or windows, or slamming / kicking
             the Control Room transfer box, to include unnecessary noise during “Quiet
             Hours”, creating a disturbance in a housing unit involving excessive noise
             in which order is restored without the removal of the accused.
                                                                            000934
                                              18
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 25 of 36 PageID #: 946
        106. Visiting or conversing with, calling or passing any articles to any other
              inmate in another housing unit (i.e. via the hallway, thru doors, or any other
              unauthorized manner)
        107. Conversing with, or providing / passing any type of item to another inmate
              who is in a lockdown (disciplinary segregation) status.
        108. Standing on, sitting on, placing your feet on, or leaning against the
              dayroom tables, or sitting or placing your feet on the hot water containers,
              ice containers, trash cans, or any other item in the dayroom that was not
              intended for that purpose.
        109. Tampering with any facility equipment, to include thermostats, televisions,
              or any other County property.
        110. Failure to perform routine duties such as the required cleaning of your cell,
              proper disposal of trash, and keeping bed made during prescribed hours.
        111. Destroying, altering, or damaging County property or the property of
              another inmate.
        112. Storing of unauthorized games (checkers, chess, and puzzles) in your cell.
        113. Failure to respond immediately, or stand quietly / patiently in line, when
              meal/medical call is announced for the housing unit.
        114. Possession of property belonging to another person.
        115. Use of any item except the jail issued drinking cup for obtaining beverage
              during meal service.
        116. Failure to properly return all trays, eating utensils, bowls, paper cups, etc.
              immediately after meal is completed, or keeping unauthorized food items
              from the meal tray in your cell.
        117. Possession of contraband other than weapons, drugs, or destructive
              instruments.
              1. Containers that have been emptied of their original contents.
              2. Any “money”, either real currency or play money.
              3. Any other item, or quantity of an item, that is prohibited by any rule,
              regulation, policy, or notification memo authored by the SCCDOC.
        118. Feigning or faking an illness.
        119. Lying or providing a false statement to a Correctional Officer or a staff
              member.
        120. Unauthorized use of mail or telephone.
        121. Unauthorized contacts with the public.
        122. Possessing excessive amounts of clothing and/or linens.
        123. Tearing up a “Violation Ticket” and throwing it on the floor.
        124. Failure to move quietly, in a single file, when transiting with other inmates
              outside of the unit.
        125. Taking food/tray from another or giving food/tray to another.
        126. Abusing the use of any SCCDOC form, whether paper or electronic.
                                                                          000935
                                               19
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 26 of 36 PageID #: 947



                               Major (Level II) Violations

  Major violations are those acts which are more serious than the minor offenses, but
  do not constitute a violation of statutory law, nor do they present an immediate threat
  to the security of the SCCDOC, its staff, inmates, visitors, or the inmate committing
  the violation, but are not considered to be Serious Violations. Sanctions for Major
  rule violations may include: Reclassification to the Disciplinary Segregation Unit with
  a loss of all/combination of privileges; Reclassification to a different housing unit;
  Reclassification to the Administrative Segregation Unit. Such acts include, but are
  not limited to:

      201. Failure to comply with headcount, (i.e. hiding under bunk, not showing
           your wristband to the staff)
      202. Repeated minor violations, (four (4) in a 30 day period).
      203. Failure to comply with the orders of a Correctional Officer or SCCDOC staff
           member.
      204. Failure to immediately and expeditiously return to your cell and rackdown,
           without comment or interference, when ordered to do so by any SCCDOC
           staff member.
      205. Making any threats, whether verbally or in writing, toward any SCCDOC
           staff members (or their families), or any attempt to coerce, bribe, or
           otherwise compel a staff member toward inappropriate action (or inaction),
           or to provide special favor or treatment.
      206. Attempting to interfere with, obstruct or distract any Correctional Officer or
           facility staff member in the exercise of his / her duties
      207. Failure to keep your cell door closed and secured at all times, except for
           the brief period when you are physically entering or exiting your cell.
      208. Entering any cell to which you are not assigned, unless directed to do so
           by a member of the SCCDOC staff.
      209. Failure to respect the personal and property rights of others.
      210. Attempting to interfere with the operation of any security door by placing
           any portion of your body in its path, or otherwise trying to block, barricade,
           prop, or keep any door in a housing unit from being opened or closed in a
           normal manner, to include placing any object or material so as to hamper
           the proper operation of the door or locking device.
      211. Fighting, wrestling, shadow­boxing, practicing or demonstrating any form
           of martial arts, rough housing, jumping or hanging from the balcony or
           horseplay in any form.
                                                                          000936
                                             20
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 27 of 36 PageID #: 948
        212. Attempting to supervise, direct or in any manner exerting any form of control
              over any other inmate (s) by way of physical force, threats, intimidation,
              coercion or duress.
        213. Gambling, waging, or betting of any kind.
        214. Keeping money on your person or in your cellblock.
        215. Writing, scratching, drawing or making any marks on the walls, ceilings,
              floors, bunks, tables, or on any SCCDOC property issued for your use
              by the facility staff (excluding appropriate forms). Destruction of county
              property will be charged to the individual, who may also be prosecuted for
              such destruction.
        216. Conversing with, or providing / passing any type of item to another inmate
              who is in a rackdown (disciplinary segregation) status.

        217. Doing damage to your living area (cell/housing unit) or other county
             property. damage to county property could also result in criminal charges.

        218. Failure to comply with a search of your person or personal property, at
             any time, or attempting to interfere with, distract, or obstruct facility staff
             members conducting a search.
        219. Inflicting injury upon you or another inmate. Tattooing, marking or drawing
             on oneself or another is prohibited.
        220. Failure to respond immediately, or stand quietly / patiently in line, when
             meal call is announced for the housing unit.
        221. Failure to properly return all trays, eating utensils, bowls, paper cups, etc.
             immediately after meal is completed, or keeping unauthorized food items
             from the meal tray.
        222. Failure to respond immediately, or stand quietly / patiently in line, when
             meal/medication call is announced for the housing unit (if you are supposed
             to receive medication), or failure to take medication in accordance with the
             Medication Officer’s instructions.
        223. Obtaining, manufacturing, hiding, possessing or using any of the following
             contraband items, at any time:
             a. Any type of medication (unless prescribed for that individual and issued
                  during medication call), except for the over­the­counter meds that can
                  be purchased through commissary.
             b. Any type product or commodity that can use as an illicit drug of inhalant.
             c. Any type of alcoholic beverage, whether commercial or self­made.
             d. Cigarettes, cigars, or any tobacco product.
             e. Any type of lighter, matches, or ignition device.
             f. Any type of map.
             g. Any type of code sheet.
                                                                          000937
                                             21
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 28 of 36 PageID #: 949
            h. Any gang paraphernalia.
            i. Any “money”, either real currency or play money.
            j. Any sexually explicit materials which display / depict any sexual penetration
                or any bodily excretory / ejaculatory function, or display/depict or describe
                sodomy, sadomasochism, bestiality, bondage, incest, sex with minors, or
                any other sex acts which are a violation of county ordinance, or state or
                federal law.
            k. Any materials that promote or condone violence, disorder, discrimination,
                racial unrest, or the violation of any county ordinance, or state or federal
                law.
            l. Any publication or material that displays describes or depicts the means
                or process of making any type weapon, or ways to conceal a weapon.
            m. Any type of electronic communication device (other than that provided by
                the facility) to include, but not limited to, cell phones, pagers, or any type
                of computer.
            n. Any other item, or quantity of an item, that is prohibited by any rule,
                regulation policy, or notification memo authored by SCCDOC.
      224. Lying to a Correctional Officer or SCCDOC staff member, whether by
            commission or omission, is forbidden.
      225. Inmates are prohibited from abusing, or attempting to abuse, any type of
            privileges, to include, but not limited to commissary, visitation, telephone,
            and/or recreation.
      226. Disrupting any SCCDOC sponsored activity or program is forbidden.


                                Serious (Level III) Violations

  Serious violations are those acts which constitute a violation of statutory law and/or
  present an immediate threat to the security of the SCCDOC, its staff, inmates, visitors,
  or the inmate committing the violation. Serious violations may result in the loss of
  all privileges, and segregation (rackdown) for a number of days, as determined by a
  Disciplinary Hearing Officer. Such acts include, but are not limited to:

      301. Repeated major violations.
      302. Failure to comply with the orders of a Correctional Officer or SCCDOC staff
           member.
      303. Attempts to tamper with any security device (cameras, sliders, watch tour key
           terminal) or fire protection device (sprinklers, smoke detectors, fire alarms,
           fire hoses, fire extinguishers, air packs) in your housing unit, individual cell, or
           any other part of the facility.
      304. Touching any SCCDOC staff member, except as is required for the staff
                                                                           000938
                                               22
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 29 of 36 PageID #: 950
              member to provide for your necessary health care, and the safety and
              security of the facility.
        305. Failure to wear your identification wristbands at all times, removing or
              purposefully damaging or altering the wristband, or exchanging wristbands
              with any other inmate.
    NOTE: Violation of this rule is considered a very serious breach of security, and is
              grounds for extensive disciplinary action.

        306. Failure to respect the personal and property rights of others.
        307. Attempting to interfere with the operation of any security door by placing
             any portion of your body in its path, or otherwise trying to block, barricade,
             prop, or keep any door in a housing unit from being opened or closed in a
             normal manner, to include placing any object or material so as to hamper
             the proper operation of the locking device.
        308. Setting or igniting any fire within the facility. Inmates are not authorized
             to obtain or possess any ignition source (matches, lighters, etc.) or any
             flammable liquids or aerosols.
        309. Writing, scratching, drawing or making any marks on the walls, ceilings,
             floors, bunks, tables, or on any SCCDOC property issued for your use
             by the facility staff (excluding appropriate forms). Destruction of county
             property will be charged to the individual, who may also be prosecuted for
             such destruction.
        310. Doing damage to your living area (cell/housing unit) or other county
             property.Damage to county property could also result in criminal charges.

        311. Obtaining, manufacturing, hiding or possessing any of the following
             contraband items, at any time:
                a. Any type of weapon, or device that could be used as a weapon.
                b. Any type of key, or items fashioned to work as a key.
                c. Any controlled substance or cannabis.
                d. Any materials that promote or condone violence, disorder,
                    discrimination, racial unrest, or the violation of any county ordinance,
                    or state or federal law.
                e. Any other item, or quantity of an item, that is prohibited by any rule,
                    regulation policy, or notification memo authored by the SCCDOC.
        312. Inmates are forbidden from any form of sexual contact, regardless
             of consent, with any other inmate, any SCCDOC staff member, or any
             other person, while being held in the custody of the SCCDOC. SCCDOC
             maintains a “ZERO TOLERANCE”.
        313. Inmates are forbidden to commit any offense that would be a violation of
             federal, state, or county law, to include, but not limited to:
                                                                            000939
                                             23
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 30 of 36 PageID #: 951
               a. Assaulting a law enforcement officer, SCCDOC staff member,
                  another inmate, or any other person.
               b. Escaping, attempting to escape, or aiding / abetting another in
                  escaping or attempting to escape from the custody of the SCCDOC,
                  or its staff, by any means, to include the use of force or by deception.
               c. Creating, or attempting to create / incite a riot or disturbance within
                  a correctional facility.

  XXI. RELEASE FROM THE SCCDOC:
      Inmates may be released from the SCCDOC in a number of ways, depending
  on their present involvement with the criminal justice system. There will be no cash
  issued to any inmate at the time of release, for any reason. The following stipulations
  apply to release functions:

       A. Expiration of Sentence:
       If sentenced to the SCCDOC as an inmate, you will be released on the date
  and at the time specified by the court order that was the basis for your incarceration.
  At the time of your release, all your personal property that accompanied you at the
  time of your incarceration, or was placed in property storage during your stay, will
  be released to you. You will be required to sign the release documents confirming
  that you acknowledge the return of all of your property. Any money you may have
  remaining on your Inmate Account will be returned to you in the form of a debit card
  for that amount.

       B. Expiration of Hold: If you were arrested and held (either for 12 or 24 hours),
  and a warrant has not been received, and there are no other charges pending in this
  or any other jurisdiction, you will be released at the end of that specified hold period.
  All property that was taken from you will be returned at that time. You will be required
  to sign the release documents confirming that you acknowledge the return of all of
  your property. Any money you may have remaining on your Inmate Account will be
  returned to you in the form of a debit card for that amount.

      C. Transfer to Other Legal Authority:
         1. If you have completed whatever sentence or hold required for this
            jurisdiction, but are still wanted by other jurisdictions, you may be
            transferred to their legal authority upon expiration of your sentence or
            hold by this facility. All personal property will be transferred with you
            at the time of your departure. If the agency to whom you are being
            transferred refuses to accept your property, you will have a maximum of
            72 hours to have an authorized person pick up your property from the
            SCCDOC. It is your responsibility to contact that person to pick up the
                                                                       000940
                                           24
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 31 of 36 PageID #: 952
                property. No property will be mailed or shipped by the SCCDOC, nor will
                it be held beyond the 72 hours. Property remaining in our possession
                after the 72 hours have expired will be considered abandoned, and will
                be donated to charity or destroyed, at the discretion of the SCCDOC
                Administration.
            2. If you have not completed your sentence with this facility, but are
                temporarily being transferred to another facility for some other purpose,
                your personal property will likely remain here in property storage. All of
                your personal property contained in your cell will be removed and stored
                during your absence. You will be assigned a new cell upon your return.
                Cells will not be “saved” for any inmate.

       D. Paragraph Deleted as the law pertaining to Alternative Sentencing (Section
    558.016.8, RSMo) was rescinded from Missouri law.

          E. Transfer to the Missouri Department of Corrections: If you have been
    sentenced to the Missouri Department of Corrections (MDC), you will be transported
    to the appropriate MDC facility at such time as is convenient for the SCCDOC staff,
    and only after the completed court sentencing paperwork is received. After you are
    sentenced to MDC, you must make arrangements for any personal property to be
    released to someone you designate (family member or friend) before your departure.
    It is your responsibility to contact that person to pick up the property. If your property
    has not been released before time for your departure to MDC, it will be held for 7
    days. After 7 days it will be disposed of in accordance with the SCCDOC policies and
    procedures.

    XXII. ASSESSMENT / REPAYMENT FOR THE COSTS OF INCARCERATION:
        In accordance with Section 221.070, RSMo, and the ordinances of St. Charles
    County, once an inmate has been found guilty of the crime for which s/he was
    incarcerated at the County jail, the costs of his / her incarceration will be assessed
    against that person at the per diem rate set by law. This will include any and all costs
    incurred, even those resulting from any previous stay at the jail on the same charge.
    In accordance with the law, Inmates will be given documentation, allowing them to
    either pay the County in full, or to set up a payment plan to repay the County at an
    agreed rate over a set period of time. Failure to make arrangements to repay the
    County in full, or to set up and maintain payments, as agreed, will result in the County
    taking legal action to seize and sell any personal property or assets, and to garnish
    any source of income (to include pay and income tax refunds) to seek the required
    repayment.


                                                                           000941
                                              25
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 32 of 36 PageID #: 953



                                        Appendix A

  DEFINITION OF TERMS USED IN THIS HANDBOOK
  AA: Alcoholics Anonymous
  Booking: The process of documenting the intake of an individual into SCCDOC
  following their arrest by a law enforcement agency, or sentencing by the courts.
  “Cool Down”: Normally a 48­hour mandatory lockdown following any physical
  altercation (fight) between inmates. This is not punishment, but rather some time
  to let tempers cool, and individuals to reflect on other reasonable and acceptable
  behavior. There are no hearing rights when locked down for a “cool down”.
  Contraband: Those items (or quantity of an item) that inmates are not allowed to
  possess or receive, normally due to the security risk represented, or to insure the
  safety, good order and discipline of the institution.
  Co-Pay: The required payment of a nominal and specified amount as a handling
  fee or partial reimbursement for expenses incurred in providing necessary services
  (normally medical, dental, pharmaceutical, subsistence, or administrative) to an
  individual being held / incarcerated at the SCCDOC. NOTE: Necessary services will
  not be withheld even if the individual has no money on their account to reimburse the
  facility.
  Inmate Phone System (IPS): The Paytel phone system designated for inmate use
  in making personal calls to family, friends, and other private calls. The Paytel phone
  system will allow the inmate to call outside the facility provided family, friends, and
  attorneys have a Paytel account set up.
  Incarcerated Worker: Inmates, incarcerated at SCCDOC, who have volunteered to
  participate in work details in the kitchen, laundry, or other areas of the facility. These
  individuals must be approved by Administration, and have to be cleared for type of
  offense (for which incarcerated), medical and disciplinary purposes before they can
  work these details.
  Intake: The legal in­processing of an individual who has either been arrested by
  a law enforcement agency, or sentenced to serve a period of incarceration by the
  courts.
  Loss of Privilege (LOP): As a result of proper due­process disciplinary action,
  inmates are subject to loss of recreation (indoor and outdoor), commissary, library,
                                                                            000942
                                               26
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 33 of 36 PageID #: 954
    visitation, and participation in facility programs.

    Prison Rape Elimination Act (PREA 2003): Federal law signed into law 2012 by
    President prohibiting sexual abuse of inmates by staff and other inmates while being
    incarcerated.
    Privileged Correspondence: Correspondence of a legal nature between an inmate
    and his/her attorney, the courts, or other designated public official / government
    agency, which is protected from being read by SCCDOC staff. Said correspondence
    must be clearly identifiable as “legal mail” or “legal correspondence”.
    Quiet Hours: Those hours that are observed throughout the facility when no
    loud noise, or any type of disruptive behavior is allowed. The televisions are off,
    and those individuals not participating in authorized activities remain quietly in their
    cells participating in private activities. Quiet hours are from 2230 hours (10:30 p.m.)
    until first call at 0700 hours (7:00 a.m.). SCCDOC will also observe quiet hours on
    Sundays from 1300 - 1400 hours (1:00 to 2:00 p.m.). Disruption of Quiet Hours is
    grounds for disciplinary action.
    Rackdown: The mandatory segregation of an individual (or individuals) to his/her
    cell, due to disciplinary reasons, or other facility requirements. This will normally be
    for a specified period, or until a situation can be brought under control, and order
    restored. This can involve a single individual, an entire housing unit, or even the
    entire facility.
    Recreation: The time authorized outside your cell during which you may involve
    yourself in any number of activities available in your housing unit (watch TV, play
    cards or board games, read, converse with others, etc.). May also include outdoor
    recreation in one of the authorized recreation yards (when weather permits), or
    recreation in the gymnasium, at the discretion of the facility staff.
    Release: The legal out­processing of an individual held by the SCCDOC at the end
    of their incarceration / hold period, normally due to expiration of sentence, expiration
    of allowed hold time (arrest), or by other means (such as a court order).
    RSMo: Revised Statutes of the State of Missouri ­ the laws governing the state.
    SCCDOC ­ St. Charles County Department of Corrections ­ operates the Adult
    Detention Facility (County Jail).
    Segregation: The separation of an individual from others by isolating that person
    in their cell, either mandatorily (usually for disciplinary reasons or facility necessity),
    medically (for injury or contagious disease), administratively (for protective custody,
    or other bona fide reason), or voluntarily. The individual may also be moved to, and
    segregated in a different housing unit other than the one to which they are assigned,
    particularly if their continued presence would be disruptive, or present a danger to
                                                                            000943
                                               27
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 34 of 36 PageID #: 955
  him/herself, or others.
  Work Release: A court directed incarceration wherein the individual so held is allowed
  to maintain their normal employment, by leaving the SCCDOC on their normal work
  days, for a period specified by the court, and then returning after work to the facility.
  Individuals are required to pay “room and board” at a fee rate set by the facility, and
  as required by state law / county ordinance.
  Zero Tolerance: Prohibits any form of sexual contact including physical/sexual
  assault, pressure, violence, extortion, intimidation, relatiation and consensual sex.


                                       Appendix B

  SCCDOC Provided Indigent Items/Services
  The following items / services and frequency of issue / use can be expected by those
  who are indigent:
  Items                              Frequency
  Franked Envelopes                  3 per week, when requested, and when all those
                                     previously issued have been used
  Stationery                         1 pad every three (3) weeks, when requested
  Writing Utensil                    1 per week, when requested, and at the time a new
                                     issue of franked envelopes is authorized
  Toothpaste *                       Issued to all inmates, as needed ­ previous one
                                     must be turned in to receive a new one
  Toothbrush *                       Issued to all inmates, as needed (I think this is now
                                     once per month ­ previous one must be turned in to
                                     receive a new one
  Comb *                             1 every 3 months
  Disposable Razor                   Issued to all inmates on a daily basis during
                                     authorized periods ­ must be returned at the end
                                     of that period; replaced weekly
  Deodorant *                        Issued on request, but not more often than every
                                     two weeks

                                                                           000944
                                              28
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 35 of 36 PageID #: 956
  Soap                          Bar Soap
  Shampoo *                       Liquid shampoo
  Haircut                         As requested and approved, but not more often than
                                  one haircut every 2 months (Note: Haircuts are not a
                                  requirement in the ADF)

  * Some different brands of these items can be purchased from commissary if and when
  the inmate has money on his/her account. The SCCDOC selects the brand and size of
  items issued to indigent inmates.




                                          29
                                                                     000945
Case: 4:19-cv-00927-MTS Doc. #: 95-15 Filed: 04/30/21 Page: 36 of 36 PageID #: 957




                                        -
                                                                000946
